Name: Council Regulation (EEC) No 3951/92, of 29 December 1992, on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  tariff policy;  leather and textile industries;  trade policy
 Date Published: nan

 No L 405 / 6 Official Journal of the European Communities 31 . 12 . 92 COUNCIL REGULATION (EEC) No 395 /92 of 29 December 1992 on the arrangements for imports of certain textile products originating in Taiwan Whereas it should be possible to introduce specific quantitative quotas for products obtained under the outward processing relief arrangements ; Whereas Article 8a of the Treaty lays down that the Community should adopt measures for the progressive establishment of the internal market over a period expiring on 31 December 1992 ; whereas the internal market comprises of an area without internal frontiers in which the free movement of goods , persons , services and capital is ensured ; Whereas a new system for administering quantitative restrictions should be established based on the principle of a common commercial policy , in accordance with the guidelines laid down by the Court of Justice and with a view to establishing the Internal Market on 1 January 1993 ; Whereas the procedure for administering import quotas should be based on a system of licences issued by the Member States in line with quantitative criteria established at Community level ; Whereas the administrative procedure to be established must ensure that all applicants have fair access to Community quantitative quotas ; Whereas surveillance or safeguard measures confined to one or more regions rather than the whole of the Community may nevertheless prove necessary ; whereas however such measures should be authorized only exceptionally and where no alternative exists ; whereas it is necessary , in addition , to ensure that such measures are temporary and cause the minimum of disruption to the operation of the internal market ; Whereas the measures covered by this Regulation are both necessary and appropriate in order to complete the common commercial policy and to safeguard the measures already taken by the Community in the textile and clothing sector; Whereas the import arrangements at present in force expire on 31 December 1992; whereas it is necessary to provide for transitional arrangements in respect of products shipped before 1 January 1993 , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 4134 / 86 of 22 December 1986 on the arrangements for imports of certain textile products originating in Taiwan ( x ) laid down the arrangements for imports into the Community of the products in question until 31 December 1992 ; Whereas those arrangements should be maintained beyond that date and adjusted as part of the revision of the Community's overall commercial policy on textile products and the realization of the internal market as from 1 January 1993 ; Whereas , in order inter alia to ensure compliance with the objectives of this Regulation , the release for free circulation of the products in question should be made subject to import authorization on presentation of an export document issued in Taiwan by a body affording all the necessary guarantees ; Whereas it is necessary to provide that neither handicraft or traditional folklore products , for which an appropriate certification system will be devised , nor products introduced into the customs territory of the Community under the inward processing rules or under other temporary admission rules and re-exported from that territory in the same state or after processing are to be set off against the abovementioned quantitative quotas ; Whereas provision should be made for introducing , where certain conditions are fulfilled , quantitative limits on textile products which are included in the import arrangements applicable to Taiwan but for which no quantitative limit has been fixed; Whereas it should be possible , where it is found that products originating in Taiwan and subject to this Regulation have been imported into the Community in an attempt to evade the provisions of this Regulation , to deduct the quantity of goods concerned from the appropriate quantitative quotas established under this Regulation; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January 1993 to 31 December 1995 importation into the Community of the products indicated in the categories listed in Annex I shall be governed by the provisions of this Regulation . (*) OJ No L 386 , 31 . 12 . 1986 , p . 1 . Regulation as last amended by Regulation (EEC) No 344 / 92 (OJ No L 42 , 18 . 2 . 1992 , P. 1 ). 31 . 12 . 92 Official Journal of the European Communities No L 405 / 7 laid down in Article 9 , where this proves necessary to ensure that any subsequent amendment to the combined nomenclature or a decision amending the classification of such products does not result in a reduction of such quantitative limits . 2 . Classification shall be based on the combined nomenclature (CN). 3 . Subject to the provisions of this Regulation , importation into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or to measures having equivalent effect . Article 3 1 . Imports of textile products in the categories to which this Regulation applies , originating in Taiwan and not listed in Annex II , may be made subject to quantitative limits in the Community where the level of those imports exceeds the level of the total imports of the same products in the preceding year by the following percentages :  for the categories of products in Group I : 0,4% ,  for the categories of products in Group II : 2% ,  for the categories of products in Group III : 6% . 2 . Such limits may not be set at an annual level lower than 106% of the volume of imports during the year preceding that in which imports exceeded the threshold established in accordance with paragraph^ 1 , nor lower than the level established under paragraph 1 , nor lower than the 1985 volume of imports of the category of products in question originating in Taiwan. 3 . Where it emerges that the conditions for the adoption of quantitative limits are met in one or more regions of the Community , the Commission, after having examined alternative solutions , may exceptionally authorize the application of surveillance or of quantitative measures limited to the regions concerned if it considers that such measures are more appropriate than measures applied throughout the Community . These measures must be temporary and must disrupt the operation of the internal market as little as possible . 4 . The limits referred to in paragraphs 1 and 2 shall be set by the Commission in accordance with the procedure referred to in Article 9 . 5 . The provisions for the administration of the quantitative quotas described in Article 2 , and in particular Article 2 , Article 4 and Article 6 to 8 of this Regulation , shall apply to quantitative limits established under this Article , save for any different provisions adopted in accordance with the procedure referred to in Article 9 . Article 2 1 . In 1993 , 1994 and 1995 , importation into the Community of textile products listed in Annex II and originating in Taiwan shall be effected within the limits of quantitative Community quotas laid down in the said Annex . 2 . For the purposes of the application of this Regulation , the concept of originating products , as well as the means of monitoring their origin , shall be those defined by the relevant Community rules in force . 3 . Subject to the other provisions of this Article , the release for free circulation in the Community of the products referred to in paragraph 1 shall be subject to the presentation of import authorization issued by the Member States' authorities at the importer's request , on presentation by the said importer of an export document conforming to the model in Annex III , issued by the Taiwan Textile Federation . 4 . The authorities of the Member State of import shall issue the import authorization in conformity with the rules and procedures established in Regulation (EEC) No 4136 / 86 0 ) as may be subsequently amended and implemented to take account of the realization of the internal market . Imports authorized in accordance with the provisions of the first subparagraph shall be set off against the quotas established for the year in which the products were loaded on board in Taiwan. For the purposes of this Regulation, shipment of the goods is considered to have taken place on the date of their loading on to the exporting aircraft , vehicle or vessel . 5 . The release after 1 January 1993 for free circulation in the Community of the products covered by this Regulation shall be subject to the important arrangements which were in force before that date , provided that the products were loaded on board in Taiwan before 1 January 1993 . 6 . Should it appear that additional supplies of a product listed in Annex II are required in the Community , importation of amounts greater than those mentioned in Annex II may be authorized in accordance with the procedure laid down in Article 9 . 7 . The definition of quantitative limits laid down in Annex II and of the categories of products to which they apply shall be adapted in accordance with the procedure Article 4 1 . According to the procedure envisaged in Article 9 , the Commission may authorize imports in excess of the quantitative quotas laid down by Article 2 , either by( ») OJ No L 387 , 31 . 12 . 1986 , p. 42 . No L 405 / 8 Official Journal of the European Communities 31 . 12 . 92 accordance with the procedure described in Article 9 , in respect of the products listed in Annex II or subject to quantitative limits under Article 3 . Article 7 Products referred to in Article 1 which are brought into the customs territory of the Community under inward processing arrangements or under other temporary admission arrangements and re-exported from that territory in the unaltered state or after processing shall not be charged against the quotas as established in articles 2 and 3 . carrying over unused quantities from the quotas of the preceding year or by advance drawing on the quotas for the following year, provided that such carry-over and advance drawing does not exceed respectively 7% and 5% of the quota to be increased . 2 . According to the procedure envisaged in Article 9 , the Community may authorize the transfer of unused quantities in one quota to another quota within the following limits only:  between categories 2 and 3 of Group I : 4% of the quota to which the transfer is made,  between categories 4 to 8 of Group I : 4 % of the quota to which the transfer is made,  from the categories in Groups I , II and III to categories in Groups II or III : 5% of the quota to which the v transfer is made. The table of equivalences applying to the transfers referred to in the first subparagraph is given in Annex I. 3 . The cumulative application of the flexibility arrangements set out in the preceding paragraphs may not exceed , with regard to each quota , 12% . 4 . When sudden and prejudicial changes in traditional trade flows in goods under Community quotas referred to in Article 2 ( 1 ) result in regional concentration of direct imports into the Community , the Commission will , in accordance with the procedure laid down in Article 9 , look for a solution to such problems. Article 8 1 . Products referred to in Article 1 shall not be set off against the quotas referred to in Articles 2 and 3 if they comply with the criteria set out below: ( a ) fabrics , woven on handlooms entirely operated by hand or foot , of a traditional variety made by the cottage industry in Taiwan ; ( b ) clothes or other textile articles of a traditional variety fabricated by the cottage industry in Taiwan , obtained manually from fabrics described above and handsewn without the aid of machinery; (c ) handmade traditional folklore textile products made by the cottage industry in Taiwan . 2 . For the application of paragraph 1 , products must on importation , be accompanied by a certificate conforming to the model in Annex III and issued by the Taiwan Textile Federation . Article 5 1 . Where the Commission finds that products originating in Taiwan which are subject to quantitative quotas established under this Regulation have been transhipped , rerouted or otherwise imported into the Community in circumvention of this Regulation and where there is clear proof of such circumvention , the Commission shall , in accordance with the procedure laid down in Article 9, deduct from the quantitative quotas established under this Regulation an amount equivalent to the amount of the products concerned originating in Taiwan . Article 9 Where reference is made to the procedure, defined in this Article , the chairman , on his own initiative or at the request of the representative of a Member State , shall refer the matter to the Committee . The Commission representative , who shall chair the Committee , shall submit to the Committee a draft of the measures to be taken . The Committee shall deliver an opinion on the draft measures within a period which may be fixed by the chairman depending on the degree of urgency of the matter . The Committee shall decide by the majority specified in Article 148 (2 ) of the Treaty for the adoption of acts by the Council on a proposal from the Commission . In the case of votes within the Committee , the votes of the Member States' representatives shall be weighted in accordance with the abovementioned Article. The chairman shall not vote . Article 6 Specific quotas for products of economic outward processing operations fulfilling the conditions set out in Regulation (EEC) No 636 / 82 ( 1 ) may be established , in (&gt;) OJ No L 76 , 20 . 3 . 1982 , p. 1 . 31 . 12 . 92 Official Journal of the European Communities No L 405 / 9 The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion . Article 10 The chairman may , on his own initiative or at the request of one of the Member States' representatives , consult the Committee about any other matter relating to the operation of this Regulation .Where the measures proposed are not in conformity with the Committee's opinion, or where no opinion has been given, the Commission shall submit to the Council without delay a proposal for the measures to be taken. The Council shall act by a qualified majority . Article 11 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1993 to 31 December 1995 . Should the Council fail to take a decision within one month of the date on which the proposal was laid before it , the Commission shall adopt the proposed measures . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1992. For the Council The President D. HURD No L 405 / 10 Official Journal of the European Communities 31 . 12 . 92 ANNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 2 ( 1 ) 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned , these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies' garments' is used , this is meant to cover garments up to and including commercial size 86 . GROUP I A Table of equivalence Category CN code Description pieces / kg g/piece ( 1 ) (2 ) ( 3 )  ( 4 ) (5 ) 1 5204 1100 Cotton yarn , not put up for retail sale 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 3200 CIA/ 1 -&gt; AA No L 405 / 1131 . 12 . 92 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4 ) (5 ) 1 5206 34 00 (cont'd) 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 5208 11 10 Woven fabrics of cotton , other than gauze , terry fabrics, narrowwoven 5208 11 90 fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 . #  5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51.00 5208 52 10 5208 52 90 5208 53 00 * 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 . 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 No L 405 / 12 Official Journal of the European Communities 31 . 12 . 92 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) 2 5209 49 10 (cont'd) 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 1110 5210 1190 5210 12 00 5210 19 00 5210 21 10 5210 21 90 , 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 . 52112100 5211 22 00 5211 29 00 52113100 5211 32 00 5211 39 00 52114100 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 1110 52121190 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 31 . 12 . 92 Official Journal of the European Communities No L 405 / 13 .( 1 ) (2) (3 ) (4 ) (5 ) 2 (a) 5208 31 00 (a ) Of which : other than unbleached or bleached j2UO 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 4100 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 4100 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 52104100 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 52114100 521142 00 521143 00 521149 11 521149 19 521149 90 52115100 521152 00 5211 59 00 5212 13 10 5212 13 90 521214 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 No L 405 / 14 Official Journal of the European Communities 31 . 12 . 92 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) 3 5512 11 00 Woven fabrics of synthetic fibres ( discontinuous or waste) other than 5512 19 10 narrowwoven fabrics , pile fabrics ( including terry fabrics) and chenille 5512 19 90 fabrics 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 1110 5513 11 30 i 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 1130 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 2219 5515 22 91 5515 22 99 5515 29 10 5515 29 30 31 . 12 . 92 Official Journal of the European Communities No L 405 / 15 ( 1 ) ' (2 ) . ( 3 ) (4 ) (5 ) 3 5515 29 90 (cont'd) 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3(a) 5512 19 10 ( a ) Of which: 5512 19 90 other than unbleached or bleached 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 3300 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 1130 5515 11 90 , - 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 l'9 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 No L 405 / 16 Official Journal of the European Communities 31 . 12 . 92 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 3 (a) 5515 92 19 (cont'd) 5515 92 99 ' 5515 99 30 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 Official Journal of the European Communities No L 405 / 1731 . 12 . 92 GROUP I B ( 1 ) (2 ) ( 3 )  (4) (5 ) 4 6105 10 00 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers 6,48 154 6105 20 10 and pullovers ( other than of wool or fine animal hair ), undervests and 6105 20 90 the like , knitted or crocheted 6105 90 10 6109 10 00 6109 90 10 61 09 90 30 6110 20 10 6110 30 10 5 6101 10 90 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , 4,53 221 6101 20 90 bed-jackets and jumpers (other than jackets and blazers ), anoraks , 6101 30 90 windcheaters , waister jackets and the like , knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 6203 41 10 Men's or boys' woven breeches , shorts other than swimwear and 1,76 568 6203 41 90 trousers ( including slacks); women's or girls woven trousers and slacks , 6203 42 3 1 of wool , of cotton or ofman-made fibres; lower parts of tracksuits with 6203 42 33 lining , other than category 16 or 29 , of cotton or of mom-made 6203 42 35 fibres 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 - 6211 42 42 6211 43 42 7 6106 10 00 Women's or girls' blouses , shirts and shirt-blouses , whether or not 5,55 180 6106 20 00 knitted or crocheted , of wool , cotton or man-made fibres 6106 90 10 6206 20 00 6206 30 00 6206 40 00 8 6205 10 00 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton 4,60 217 6205 20 00 or man-made fibres 6205 30 00 No L 405 / 18 Official Journal of the European Communities 31 . 12 . 92 GROUP II A ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) 9 5802 11 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen 5802 19 00 and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton ex 6302 60 00 20 6302 21 00 Bed linen , other than knitted or crocheted 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 22 5508 10 11 Yarn of staple or waste synthetic fibres , not put up for retail sale 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 22 (a ) 5508 10 19 ( a ) Of which acrylic 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 &gt; 5509 69 00 23 5508 20 10 Yarn of staple or waste artificial fibres , not put up for retail sale 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 ' No L 405 / 1931 . 12 . 92 Official Journal of the European Communities ( 1 ) ( 2 ) * ( 3 ) (4 ) ( 5 ) 32 5801 10 00 Woven pile fabrics and chenille fabrics (other than terry towelling or 5801 21 00 terry fabrics of cotton and narrow woven fabrics ) and tufted textile 5801 22 00 surfaces , of wool , of cotton or of man-made textile fibres 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32 ( a ) 5801 22 00 (a ) Of which : cotton corduroy 39 6302 51 10 Table linen , toilet and kitchen linen , other than knitted or crocheted , 6302 51 90 other than of terry » towelling or similar terry fabrics of cotton 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 No L 405 / 20 Official Journal of the European Communities 31 . 12 . 92 GROUP II B ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) 12 6115 12 00 Panty-hose and tights , stockings , understockings , socks , ankle-socks , 24,3 41 6115 19 10 sockettes and the like , knitted or crocheted , other than for babies , pairs 6115 19 90 including stockings for varicose veins , other than products of category 6115 20 11 70 6115 20 90 6115 9100 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 13 6107 11 00 Men's or boys' underpants and briefs , women's or girls' knickers and 17 59 6107 12 00 briefs , knitted or crocheted , of wool , cotton or man-made fibres f 6107 19 00 6108 21 00 6108 22 00 6108 29 00 14 6201 11 00 Men's or boys' woven overcoats , raincoats and other coats , cloaks and 0,72 1 389 ex 6201 12 10 capes , of wool , of cotton or of man-made textile fibres ( other than ex 6201 12 90 parkas ) ( of category 21 ) ex 6201 13 10 ex 6201 13 90 6210 20 00 15 6202 11 00 Women's or girls' woven overcoats , raincoats and other coats , cloaks 0,84 1190 ex 6202 12 10 and capes ; jackets and blazers , of wool , of cotton or of man-made ex 6202 12 90 textile fibres (other than parkas ) (of category 21 ) ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 16 6203 1 1 00 Men's or boys' suits and ensembles , other than knitted or crocheted , of 0,80 1 250 6203 12 00 wool , of cotton or of man-made fibres , excluding ski suits ; men's or 6203 19 10 boy's tracksuits with lining , with an outer shell of a single identical 6203 19 30 fabric , of cotton or of man-made fibres 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 17 6203 31 00 Men's or boys' jackets and blazers , other than knitted or crocheted , of 1,43 700 6203 32 90 wool , of cotton or of man-made fibres 6203 33 90 6203 39 19 1 8 6207 1 1 00 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , 6207 19 00 pyjamas , bathrobes , dressing gowns and similar articles , other than 6207 21 00 knitted or crocheted 6207 22 00 6207 29 00 1 6207 91 00 No L 405 / 2131 . 12 . 92 Official Journal of the European Communities ( 1 ) (2) ( 3 ) ' ( 4 ) ( 5 ) 18 6207 92 00 (cont'd) 6207 99 00 6208 11 00 Women's or girls' singlets and other vests, slips , petticoats, briefs , 6208 19 10 panties , nightdresses , pyjamas , negliges , bathrobes , dressing gowns 6208 19 90 and similar articles , other than knitted or crocheted 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 6213 20 00 Handkerchiefs , other than knitted or crocheted 59 17 6213 90 00 21 ex 6201 12 10 Parkas ; anoraks , windcheaters , waister jackets and the like, other than 2 S3 435 ex 6201 12 90 " knitted or crocheted , of wool , of cotton or man-made fibres; upper ex 6201 13 10 parts of tracksuits with lining , other than category 16 or 29 , of cotton ex 6201 13 90 or of man-made fibres 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 620293 00 6211 32 41 6211 33 41 621142 41 6211 43 41 24 6107 21 00 Men's or boys' nightshirts , pyjamas , bathrobes , dressing gowns and 3,9 257 6107 22 00 similar articles , knitted or crocheted 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses , pyjamas , negliges , bathrobes , dressing 6108 31 90 gowns and similar articles , knitted or crocheted 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 26 6104 41 00 Women's or girls' dresses , of wool , of cotton or man-made fibres 3,1 323 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 6104 51 00 Women's or girls' skirts , including divided skirts 2,6 385 6104 52 00 6104 53 00 6104 59 00 No L 405 / 22 Official Journal of the European Communities 31 . 12 . 92 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 27 6204 51 00 (cont'd) 6204 52 00 6204 53 00 6204 59 10 28 6103 41 10 Trousers , bib and brace overalls , breeches and shorts ( other than 1,61 620 6103 41 90 swimwear), knitted or crocheted , of wool , of cotton or man-made 6103 42 10 fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 29 6204 11 00 Women's or girls' suits and ensembles , other than knitted or crocheted , 1,37 730 6204 12 00 ofwool , of cotton or man-made fibres , excluding ski suits ; women's or 6204 1 3 00 girls' tracksuits with lining , with an outer shell of an identical fabric , of 6204 19 10 cotton or of man-made fibres 6204 21 00 6204 22 90 6204 23 90 6204 29 19 6211 42 31 6211 43 31 31 6212 10 00 Brassieres , woven , knitted or crocheted 18,2 55 68 6111 10 90 Babies' garments and clothing accessories , excluding babies' gloves , 61 1 1 20 90 mittens and mitts of categories 10 and 87 , and babies' stockings , socks 6111 30 90 and sockettes , other than knitted or crocheted , of category 88 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 73 6112 11 00 Track suits of knitted or crocheted fabric , of wool , of cotton or of 1,67 600 6112 12 00 man-made textile fibres 6112 19 00 76 6203 22 10 Men's or boys' industrial or occupational clothing , other than knitted 6203 23 10 or crocheted ; 6203 29 11 Women's or girls' aprons , smock-overalls and other industrial or 6203 32 10 occupational clothing , other than knitted or crocheted 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 No L 405 / 2331 . 12 . 92 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 76 6204 22 10 (cont'd) 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Ski suits , other than knitted or crocheted 78 6203 41 30 Garments, other than knitted or crocheted , excluding garments of 6203 42 59 categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 6203 43 39 77 6203 49 39 - 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 62114100 6211 42 90 6211 43 90 83 6101 10 10 Overcoats , jackets , blazers and other garments, including ski suits , 6101 20 10 knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 6101 30 10 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , 75 6102 10 10 6102 2010 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 / ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 No L 405 / 24 Official Journal of the European Communities 31 . 12 . 92 GROUP III A ( 1 ) ( 2) (3 ) (4 ) (5 ) 33 5407 20 11 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide 6305 31 91 6305 31 99 Sacks and bags , of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene , 3 m or more wide 35 5407 10 00 Woven fabrics of synthetic fibres (continuous), other than those for 5407 20 90 tyres of category 114 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 35 (a) 5407 42 10 (a ) Of which : cln-7 1! other than unbleached or bleached 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 No L 405 / 2531 . 12 . 92 Official Journal of the European Communities ( 1 ) (2 ) ( 3 ) (4 ) &lt;5 &gt; 35 a ) 5407 72 00 (cont 'd) 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 5408 10 00 Woven fabrics of continuous artificial fibres , other than those for tyres 5408 21 00 of category 114 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36 (a) 5408 10 00 (a ) Of which : 5408 22 90 other than unbleached or bleached 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 5516 11 00 Woven fabrics of artificial staple fibres 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 - 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 . 5516 42 00 5516 43 00 5516 44 00 5516 91 00 No L 405 /26 Official JournaLof the European Communities 31 . 12 . 92 ( 1 ) (2) (3 ) (4) (J) 37 5516 92 00 (cont'd) 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37 (a) 5516 12 00 (a ) Of which : 5516 14 00 other than unbleached or bleached 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 - 5516 94 00 5803 90 50 ex 5905 00 70 38 A 6002 43 11 Knitted or crocheted synthetic curtain fabric including net curtain 6002 93 10 fabric 38 B ex 6303 91 00 Net curtains , other than knitted or crocheted ex 6303 92 90 ex 6303 99 90 40 ex 6303 91 00 Woven curtains ( including drapes), interior blinds , curtain and bed ex 6303 92 90 valances and other furnishing articles , other than knitted or crocheted , ex 6303 99 90 of wool , of cotton or of man-made fibres 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 5401 10 11 Yarn of synthetic filament (continuous), not put up for retail sale , other 5401 10 19 than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 No L 405 / 2731 . 12 . 92 Official Journal of the European Communities ( 1 ) ( 2) (3 ) (4 ) ( 5 ) 41 5402 51 90 ccont'd) 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 6210 5402 62 90 540269 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 5401 20 10 Yarn of continuous man-made fibres , not put up for retail sale : 5403 10 00 Yarn of artificial fibres ; yarn of artificial filaments , not put up for 5403 20 10 retail sale, other than single yarn ofviscose rayon untwisted or with a 5403 20 90 twist of not more than 250 turns per metre and single non-textured cAnt  ¢ yarn °* cellulose acetateex 5403 32 00 5403 33 90 5403 39 00 5403 4100 5403 42 00 5403 49 00 ex 5604 20 00 43 5204 20 00 Yarn ofman-made filament , yarn of staple artificial fibres , cotton yarn , put up for retail sale 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 5105 10 00 Carded or combed sheep's or lambs' wool or other fine animal hair 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 5106 10 10 Yarn of carded sheep's or lambs' wool (woollen yarn ) or of carded fine 5106 10 90 animal hair , not put up for retail sale 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 5107 10 10 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed 5107 10 90 fine animal hair , not put up for retail sale 5107 20 10 5107 20 30 31 . 12 . 92No L 405 /28 Official Journal of the European Communities ( 1 ) . ( 2 ) ( 3 ) (4 ) (5 ) 48 5107 20 51 (cont'd) 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 5109 10 10 Yam of sheep's or lambs' wool or of fine animal hair, put up for retail 5109 10 90 sale 5109 90 10 5109 90 90 50 5111 11 00 Woven fabrics of sheep's or lambs' wool or of fine animal hair 511119 10 511119 90 5111 20 00 511130 10 5111 30 30 5111 30 90 511190 10 5111 90 91 5111 90 93 5111 90 99 5112 1100 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 5203 00 00 Cotton , carded or combed 53 5803 10 00 Cotton gauze 54 5507 00 00 Staple artificial fibres , including waste , carded , combed or otherwise processed for spinning 55 5506 10 00 Synthetic staple fibres , including waste , carded or combed or otherwise 5506 20 00 processed for spinning 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 5508 10 90 Yarn of staple synthetic fibres ( including waste), put up for retail sale 5511 10 00 5511 20 00 58 5701 10 10 Carpets , carpetines and rugs , knotted (made up or not) 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 No L 405 / 2931 . 12 . 92 Official Journal of the European Communities ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) 59 5702 10 00 Carpets and other textile floor coverings , other than the carpets of 5702 31 10 category 58 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703.10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 5805 00 00 Tapestries , hand-made , of the type Gobelins , Flanders , Aubusson , Beauvais and the like , and needleworked tapestries (for example, petit point and cross stitch ) made in panels and the like by hand 61 ex 5806 10 00 Narrow woven fabrics , and narrow fabrics (bolduc) consisting ofwarp 5806 20 00 without weft assembled by means of an adhesive, other than labels and 5806 31 10 similar articles of category 62 5806 31 90 5806 32 10 Elastic fabrics and trimmings (not knitted or crocheted), made from 5806 32 90 textile materials assembled from rubber thread 5806 39 00 5806 40 00 62 5606 00 91 Chenille yarn (including flock chenille yarn), gimped yarn (other than 5606 00 99 metallized yarn and gimped horsehair yarn): 5804 10 11 Tulle and other net fabrics but not including woven , knitted or 5804 10 19 crocheted fabrics , hand or mechanically-made lace , in the piece , in 5804 10 90 strips or in motifs 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 No L 405 / 30 31 . 12 . 92Official Journal of the European Communities ( 1 ). ( 2 ) ( 3 ) ( 4 ) (5 ) 62 5807 10 10 Labels , badges and the like of textile materials, not embroidered , in the (cont'd) 5807 10 90 piece , in strips or cut to shape or size , woven 5808 10 00 Braids and ornamental trimmings in the piece; tassels pompons and the 5808 90 00 like 5810 10 10 Embroidery , in the piece , in strips or in motifs 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 5906 91 00 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing ex 6002 10 10 by weight 5 % or more of rubber thread 6002 10 90 ex 6002 30 10 Raschel lace and long-pile fabric of synthetic fibres 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 65 5606 00 10 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 * 6002 92 10 6002 92 30 6007 97 &lt;!() 31 . 12 . 92 Official Journal of the European Communities No L 405 / 31 ( 1 ) (2) (3 ) (4 ) ( 5 ) 65 6002 92 90 (cont'd) 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 Travelling rugs and blankets , other than knitted or crocheted , of wool , 6301 20 91 of cotton or of man-made fibres 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 No L 405 / 32 Official Journal of the European Communities 31 . 12 , 92 GROUP III B ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 10 6111 10 10 Gloves , mittens and mitts , knitted or crocheted 17 59 6111 20 10 pairs 611130 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 9100 6116 92 00 6116 93 00 6116 99 00 67 5807 90 90 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds , knitted or crocheted ; curtains ( including 6113 00 10 drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets 6117 10 00 and travelling-rugs, other knitted or crocheted articles including parts 6117 20 00 of garments or of clothing accessories 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 67(a) 6305 31 10 ( a ) Of which : Sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 69 6108 11 10 Women's or girls' slips and petticoats , knitted or crocheted 7,8 128 6108 11 90 6108 19 10 6108 19 90 70 6115 11 00 Panty-hose and tights of synthetic fibres , measuring per single yarn less 30,4 33 6115 20 19 than 67 decitex (6,7 tex ) pairs 6115 93 91 Women's full-length hosiery of synthetic fibres 31 . 12 . 92 Official Journal of the European Communities No L 405 / 33 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 72 6112 31 10 Swimwear , of wool , of cotton or of man-made fibres 9,7 103 6112 3190 6112 39 10 6112 39 90 6112 4110 6112 4190 6112 49 10 6112 49 90 6211 11 00 6211 12 00 74 6104 11 00 Women's or girls knitted or crocheted suits and ensembles , of wool , of 1,54 650 6104 12 00 cotton or man-made fibres , excluding ski suits 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 75 6103 11 00 Men's or boys' knitted or crocheted suits and ensembles , of wool , of 0,80 1 250 6l03 12 00 cotton or of man-made fibres , excluding ski suits 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 84 6214 20 00 Shawls , scarves , mufflers, mantillas , veils and the like other than 6214 30 00 knitted or crocheted , of wool , of cotton or man-made fibres 6214 40 00 6214 90 10 85 6215 20 00 Ties, bow ties and cravats not knitted or crocheted , of wool , of cotton 17,9 56 6215 90 00 or man-made fibres 86 6212 20 00 Corsets , corset-belts , suspender belts , braces, suspenders , garters and 8,8 114 6212 30 00 the like , and parts thereof, whether or not knitted or crocheted 6212 90 00 87 6216 00 00 Gloves , mittens and mitts , not knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 88 6217 10 00 Stockings , socks and sockettes , not knitted or crocheted ; othei; clothing 6217 90 00 accessories , parts of garments or of clothing accessories , other than for babies, other than knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 No L 405 / 34 Official Journal of the European Communities 31 . 12 . 92 ( 1 ) ( 2 ) ( 3 ) (4 ) ( J ) 90 5607 41 00 Twine , cordage , ropes and cables of synthetic fibres , plaited or not 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 6306 21 00 Tents 6306 22 00 6306 29 00 93 ex 6305 20 00 Sacks and bags , of a kind used for the packing of goods of woven ex 6305 39 00 fabrics , other than made from polyethylene or polypropylene strip 94 5601 10 10 Wadding of textile materials and articles thereof; textile fibres , not 5601 10 90 exceeding 5 mm in length (flock), textile dust and mill neps 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 5602 10 19 Felt and articles thereof, whether or not impregnated or coated , other 5602 10 31 than floor coverings 5602 10 39 5602 1090 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 , 96 5603 00 10 Non-woven fabrics and articles of such fabrics , whether or not 3603 00 91 impregnated , coated , covered or laminated 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99.10 31 . 12 . 92 Official Journal of the European Communities No L 405 / 35 ( 1 ) (2 ) ( 3 &gt; (4 ) ^ 96 ex 6304 19 90 (cont'd) ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 5608 11 11 Nets and netting made of twine , cordage or rope and made up fishing 5608 11 19 nets of yarn , twine , cordage or rope 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 5609 00 00 Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics , articles made from such fabrics and articles of 5905 00 10 category 97 99 5901 10 00 Textile fabrics coated with gum or amylaceous substances , of a kind 5901 90 00 used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5904 10 00 Linoleum , whether or not cut to shape ; floor coverings consisting of a 5904 91 10 coating or covering applied on a textile backing , whether or not cut to 5904 91 90 shape; 5904 92 00 5906 10 10 Rubberized textile fabrics , not knitted or crocheted , excluding those 5906 10 90 for tyres 5906 99 10 5906 99 90 5907 00 00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like , other than of category 100 100 5903 10 10 Textile fabrics impregnated , coated , covered or laminated with 5903 10 90 preparations of cellulose derivatives or of other artificial plastic 5903 20 10 materials 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 ex 5607 90 00 Twine , cordage , ropes and cables , plaited or not , other than of synthetic fibres 109 6306 11 00 Tarpaulins , sails , awnings , and sunblinds 6306 12 00 6306 19 00 6306 31 00 6306 39 00 No L 405 / 36 Official Journal of the European Communities 31 . 12 . 92 ( 1 ) (2) ( 3 ) (4 ) (5 ) 110 6306 41 00 Woven pneumatic mattresses 6306 49 00 111 6306 91 00 Camping goods, woven , other than pneumatic mattresses and tents 6306 99 00 112 6307 20 00 Other made up textile articles , woven , excluding those of categories ex 6307 90 99 113 and 114 113 6307 10 90 Floor cloths , dish cloths and dusters , other than knitted or crocheted 114 5902 10 10 Woven fabrics and articles for technical uses 5902 10 90 5902 2010 5902 20 90 5902 90 10 5902 90 90 5908 O0 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 . 5911 31 19 5911 31 90 5911 32 10 5911 32 90 591140 00 5911 90 10 5911 90 90 31 . 12 . 92 Official Journal of the European Communities No L 405 / 37 ANNEX II (The complete description of the goods is shown in Annex I ) COMMUNITY QUANTITATIVE LIMITS Category Unit 1993 1994 1995 GROUP I A 2 tonnes 5 797 5 803 5 808 2a tonnes 395 397 399 3 tonnes 8 034 8 074 8 115 3a tonnes 620 626 633 GROUP I B 4 ( ») 1 000 pieces 10 246 10 380 10 515 5 1 000 pieces 20 427 20 549 20 673 6 (*) 1 000 pieces 5 231 5 296 5 362 7 1 000 pieces 3 265 3 292 3 320 8 1 000 pieces 8 601 8 687 8 774 GROUP II A 20 tonnes 243 249 255 22 tonnes 7 919 8 078 8 239 23 tonnes 4 603 4 741 4 883 GROUP II B 12 1 000 pairs 33 893 34 570 35 262 13 1 000 pieces 2 628 ^ 2 680 2 734 14 1 000 pieces 3 368 3 486 3 608 15 * 1 000 pieces 2 217 2 283 2 352 16 1 000 pieces 398 406 414 17 1 000 pieces 801 817 833 18 tonnes 1 704 1 746 1 790 21 H 1 000 pieces 5 564 5 648 5 732 24 1 000 pieces 3 735 3 828 3 924 26 1 000 pieces 3 034 3 064 3 095 27 1 000 pieces 1 629 1 662 1 695 28 ( ») 1 000 pieces 1 801 1 846 1 892 68 tonnes 555 578 601 73 1 000 pieces 1 556 1 579 1 603 77 tonnes 321 340 361 78 tonnes 4 044 4 165 4 290 83 tonnes 901 928 956 GROUP III A 33 tonnes 1 279 1 343 1 410 35 tonnes 6 124 6 368 6 623 37 tonnes 15 036 15 638 16 263 GROUP III B 10 1 000 pairs 19 236 20 005 20 805 67 tonnes 1 142 1 204 1 271 74 tonnes 232 245 258 91 tonnes 1 082 1 136 1 192 97 tonnes 959 1 007 1 057 97a tonnes 452 474 498 110 tonnes 3 735 3 960 4 197 (') See appendix No L 405 / 38 Official Journal of the European Communities 31 , 12 . 92 Appendix Category Country Remarks 4 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 6 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 21 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 28 Taiwan In addition to the Community quantitative limits shown in Annex II , specific quantities were agreed for exports of bib and brace overalls , breeches and shorts falling within CN codes 6103 41 90 , 6103 42 90 , 6103 43 90 , 6103 49 91 , 6104 61 90 , 6104 62 90 , 6104 63 90 and 6.104 69 91 only : 1993 : 166 tonnes 1994 : 170 tonnes 1995 : 174 tonnes ANNEX III 1 Exporter ( name , full address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year 4 Category number AnnÃ ©e contingentaire NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te , pays) EXPORT CERTIFICATE (Textile products) 6 Country of origin 7 Country of destination Pays d'origine j Pays de destination 8 Place and date of shipment - Means of transport 9 Supplementary details Lieu et date d'embarquement - Moyen de transport DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS 11 Quantity ( 1 ) 12 FOB Value (2) Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES QuantitÃ © (') Valeur fob (2) (') Sh ow ne t w eig ht (kg)a nd al so qu an tit yi n th e un it pr es cr ib ed fo r c ate go ry w he re ot he rt ha n ne t w eig ht - In diq ue rl e po id sn et en kil og ram me sa in si qu e la qu an tit Ã ©d an s l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ ©g or ie si ce tte un itÃ © n' es t p as le po id s net. P) In th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente. 13 CERTIFICATION BV THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community. Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne. At - Ã , on - le , 14 Competent authority (name, full address , country) AutoritÃ © compÃ ©tente (nom , adresse complÃ ¨te , pays) Taiwan Textile Federation TTF Building 22, Al Kuo East Road Taipei , Taiwan ^ Telex: *231 43 TTFROC Taipei Cable add.: "TTFROC" Taipei Tel .: 341-7251 (Signature ) (Stamp - Cachet)